 


 HR 7243 ENR: To amend Public Law 115–217 to change the address of the postal facility designated by such Public Law in honor of Sergeant First Class Alwyn Crendall Cashe, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7243 
 
AN ACT 
To amend Public Law 115–217 to change the address of the postal facility designated by such Public Law in honor of Sergeant First Class Alwyn Crendall Cashe, and for other purposes. 
 
 
1.Amendment to change address of postal facility designated by Public Law 115–217In section 1(a) of Public Law 115–217, strike 567 East Franklin Street and insert 83 Geneva Drive.    Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 